DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 16 February 2021, the claims were amended. The present office action takes these claim amendments into account.

Claim Objections
Claims 43 and 44 are objected to because of the following informalities:
In claim 43, “multiple radiation sources fixedly arranged external to the sterile preforms” should be replaced with “multiple radiation sources fixedly arranged external to the blow-molded containers” given that it is the blow-molded containers that are being transported along the second channel.
In line 7 of claim 44, “filing” should be replaced with “filling”.
In lines 7-10 of claim 44, there should be a comma between “extends from the filing device to the closing device” and “the third channel having outflow orifices”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, the claim limitation “transport means” (introduced in claim 1) is being interpreted under 35 U.S.C. 112(f). The corresponding structure includes at least wheels 25, 27, 28, 29, 34, 35, 36, 37, and 38 and transport elements 33. See Figures 3 and 5 and pages 17-19 and 21 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 38, 41, and 43-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 37 recites that “at least some of the multiple radiation sources are oriented downward toward the sterile gas corridor”. There is no support for this limitation in the original disclosure. Although radiation may be emitted downward from UV emitters 63 (see Figure 7), this is not the same as the UV emitters 63 being oriented downward toward the sterile gas Claims 38, 41, and 43-51 are rejected based on their dependency from claim 37.
This same issue also applies to claims 43 and 44. Claims 46, 50, and 51 are rejected based on their dependency from claim 43 or 44.
Claim 41 recites that “the multiple radiation sources… are arranged inside the channel behind one another in the transport direction”. There is no support for this limitation in the original disclosure. The specification does not state that the UV emitters 63 inside the channel 43 are arranged behind one another in the transport direction, and this feature is not shown in the drawings. See Figures 7 and 8 and page 25 of the specification.
Claim 46 recites that additional radiation sources “are arranged in the filling device and are oriented toward the blow-molded containers” and/or “are arranged in the closing device and are oriented towards the containers filled in the filling device”. There is no support for these limitations in the original disclosure. Page 12 of the specification only states that radiation sources can be used in conjunction with filling and closing devices to “bring about sterilization of the machine or specific regions of the machine” (emphasis added), and the drawings fails to rectify this deficiency.
Claim 48 recites that “the channel extends at least along parts of the circumference of the at least two adjacent transport wheels” (emphasis added). Claim 48 depends from claim 37, which recites that the channel is “arranged such that the channel is above the sterile preforms as the sterile preforms are guided along a portion of the transport path that extends from the heating device to the blow-molding device” (emphasis added). The corresponding channel 43 between the heating section 24 and the blowing wheel 25 in Figures 5 and 6 extends along part parts of the circumference as claimed. Specifically, there is only a single continuous channel between the heating section 24 and the blowing wheel 25. To the extent that the 3 o’clock and 6 o’clock positions on the wheel 35 can be considered to be different parts of the circumference, note that claims 47 and 48 appear to be drawing a distinction between “part” of a circumference and “parts” of a circumference, which cuts against such an interpretation.
This same issue also applies to claim 50 (with respect to the channel 44 and the wheels 37) and claim 51 (with respect to the channel 43 between the filling device 50 and the closing device 51). See Figures 5 and 6.
Claim 49 recites that “the radiation sources are fixed only on the channel”. There is no support for this limitation in the original disclosure. Claim 49 depends from claim 37, which recites that the channel is “arranged such that the channel is above the sterile preforms as the sterile preforms are guided along a portion of the transport path that extends from the heating device to the blow-molding device” (emphasis added). Figures 5 and 6 show the radiation sources 60, 61, and 62 located other than on the channel 43 between the heating section 24 and the blowing wheel 25, and the specification does not describe an embodiment where the radiation sources are fixed only on this channel 43.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 38, 41, and 43-51 are rejected under 35 U.S.C. 103 as being unpatentable over World Patent Application Publication No. WO 2012/083910 (“Herold”, with citations to U.S. Patent Application Publication No. 2013/0328248 as the English translation), cited in an IDS, in view of U.S. Patent No. 5,129,212 (“Duffey”), cited in an IDS.
Regarding claim 37, Herold discloses a device for producing blow-molded containers (see Figure 3 and paragraphs 2, 30, and 48) which are sterile at least in some areas (see paragraph 2), the device comprising:
a heating device (any one or more of the heating radiators 30 and blowers 31; see paragraph 48 and Figure 3) for temperature conditioning of sterile preforms ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114(II); A claim is only limited by In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see MPEP 2115; regardless, see paragraph 48 of Herold; see also paragraph 56 and Figure 5);
a blow-molding device (the blowing stations 3; see paragraphs 48 and 41 and Figure 3) for blow-molding the sterile preforms into the blow-molded containers (see MPEP 2114(II) and 2115; regardless, see paragraphs 48 and 41 of Herold; see also paragraph 56 and Figure 5);
transport means (at least the wheels 25, 27, 28, 29, 34, 35, 37, and 38 and the transport elements 33; see paragraphs 48, 52, and 54 and Figure 3) for guiding the sterile preforms and the blow-molded containers on a transport path in a transport direction through the device (see MPEP 2114(II) and 2115; regardless, see paragraphs 48, 52, and 54 and Figure 3 of Herold);
at least one channel (the channel 43; see paragraph 63 and Figure 6; to the extent that Figure 6 depicts a distinct embodiment from Figure 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined these embodiments as implicitly suggested by Herold) that conducts a sterile gas (see MPEP 2114(II) and 2115; regardless, see paragraphs 63 and 67 and Figure 7), the channel being arranged such that the channel is above the sterile preforms as the sterile preforms are guided along a portion of the transport path that extends from the heating device to the blow-molding device (see MPEP 2114(II) and 2115; see also Figures 6 and 7), the channel having outflow orifices arranged along the channel (the outflow openings 46; see paragraph 67 and Figure 7) so as to direct the sterile gas downward in order to form a continuous, uninterrupted sterile gas corridor outside the channel and along the channel (see MPEP 2114(II) and 2115; regardless, 
While Herold does disclose multiple radiation sources fixedly arranged external to the sterile preforms (the heating radiators 30; see paragraph 60 and Figure 3), Herold does not disclose multiple radiation sources oriented along the channel and the sterile gas corridor behind one another in the transport direction.
Duffey is directed to an apparatus and method for aseptically filling and capping containers. See column 1, lines 7-11. A sterilizing assembly 12 includes an elongated housing cover or tunnel 122 that is in sealing relationship to spouts S and caps C. See column 10, lines 7-11, and Figures 12 and 13. A plurality of ultraviolet lamps 148 extend along each side wall of the tunnel 122. Heated gaseous hydrogen peroxide is introduced into and removed from the tunnel 122 via a plurality of tunnel spouts 152 spaced along the length of the tunnel 122. The combination of the ultraviolet energy and the gaseous hydrogen peroxide serves to enhance sterilization by significantly reducing the kill time, which significantly reduces the time a spout needs to be maintained in the sterilizing atmosphere to satisfy government standards and, therefore, increases the number of containers that can be filled during a given period of time. See column 10, line 41, to column 11, line 7, and Figures 12-14.

With respect to the specific limitations at issue, modified Herold discloses multiple radiation sources (the ultraviolet lamps 148 from Duffey; see Figures 13 and 14 of Duffey) fixedly arranged external to the sterile preforms (see MPEP 2114(II) and 2115; regardless see Figure 14 of Duffey and Figure 7 of Herold; as discussed above, the ultraviolet lamps 148 would be located along the walls of the channel 43) and oriented along the channel (see Figures 13 and 14 of Duffey and Figure 7 of Herold; the ultraviolet lamps 148 would be located along the walls of the channel 43) and the sterile gas corridor (see MPEP 2114(II) and 2115; regardless see Figures 13 and 14 of Duffey and Figure 7 of Herold; the ultraviolet lamps 148 would be located along the walls of the channel 43, with the sterile gas corridor running along beneath the channel 43) behind one another in the transport direction (see Figure 13 of Duffey), said radiation sources emitting a sterilizing radiation downward (given the circular cross section of the ultraviolet lamps 148, UV radiation would be emitted in all directions, including downward) onto the sterile preforms guided by the transport means and onto the sterile gas corridor (see 

Regarding claim 38, modified Herold discloses wherein the outflow orifices are oriented so that the sterile gas flows with a propagation component in the transport direction (see paragraph 67 of Herold).

Regarding claim 41, modified Herold discloses wherein the multiple radiation sources also emit sterilizing radiation toward an internal wall of the channel (see Figure 14 of Duffey and Figure 7 of Herold; given the circular cross section of the ultraviolet lamps 148, UV radiation would be emitted in all directions, including toward the sidewalls of the channel 43) and are arranged inside the channel behind one another in the transport direction (see Figures 13 and 14 of Duffey).
claim 43, modified Herold discloses:
a filling device (see paragraph 72 of Herold);
a second channel (the channel 44 of Herold; see paragraphs 66, 71, and 72 and Figures 6, 11, and 12) that conducts a sterile gas (see MPEP 2114(II) and 2115; regardless see paragraphs 71 and 72), the second channel being arranged such that the second channel is above the blow-molded containers as the blow-molded containers are guided along a portion of the transport path that extends from the blow-molding device to the filling device (see MPEP 2114(II) and 2115; see also paragraph 72 and Figures 6, 11, and 12), the second channel having outflow orifices arranged along the second channel (see Figures 11 and 12 and paragraph 71) so as to direct the sterile gas downward in order to form a continuous, uninterrupted sterile gas corridor outside the second channel and along the second channel (see MPEP 2114(II) and 2115; regardless, see paragraphs 71 and 72 and Figures 11 and 12; given that Herold employs the same structure as the Applicant, it is expected that the same results will be achieved; see Figures 7 and 8 of the present application; see also MPEP 2112.01(I)), wherein the second channel and the outflow orifices are arranged and configured so that at least an opening region of the blow-molded containers is guided by the transport means in the sterile gas corridor outside the second channel (see MPEP 2114(II) and 2115; see also paragraphs 66, 71, and 72 and Figures 11 and 12).
With respect to the multiple radiation sources, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also provided the channel 44 with ultraviolet lamps 148 from Duffey given than the channel 44 is constructed in substantially the same manner as the channel 43 and that both channels 43, 44 

Regarding claim 44, modified Herold discloses a closing device (see paragraph 73).
Modified Herold does not explicitly disclose a third channel along a portion of the transport path that extends from the filling device to the closing device. However, Herold does suggest providing a sterile environment for the entire transport area of the container 2 until the interior of the container 2 is sealed off from the environment by a closing device. See paragraphs 72 and 73. In addition, Figures 12 and 13 of Duffey show the tunnel 122 extending toward a filling and capping assembly FC. See also column 11, lines 34-58, which discuss a tunnel assembly 156, having ultraviolet lamps 148, that maintains the sterilized condition of the spouts S and caps C as they travel from the sterilizing chamber 146 to and into the filling and capping assembly FC.
Given the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided another channel 43, 44 and ultraviolet lamps 148 in situations where one or more transfer wheels are provided between 

Regarding claim 45, modified Herold discloses wherein the radiation sources, at least in part, are UV emitters (the ultraviolet lamps 148 of Duffey).

Regarding claim 46, modified Herold discloses additional radiation sources that are arranged in the heating device and are oriented toward the sterile preforms (the heating radiators 30 of Herold; see paragraphs 48 and 60 and Figure 3; see also MPEP 2114(II) and 2115).

Regarding claim 47, modified Herold discloses wherein the transport means comprises at least one rotating transport wheel (the input wheel 35 of Herold; see Figure 6 and paragraphs 52 and 63), wherein the sterile preforms are guided along the transport path by the at least one rotating transport wheel (see MPEP 2114(II) and 2115; regardless see Figure 6 and paragraphs 52 and 63), and wherein the channel extends at least along part of a circumference of the transport wheel on which transport takes place (see the channel 43 in Figure 6; see also paragraph 63).

claim 48, modified Herold discloses wherein the transport means comprises at least two adjacent rotating transport wheels (the input wheel 35 and the blowing wheel 25 of Herold; see Figure 6 and paragraphs 48, 52, and 63) that guide the sterile preforms along the transport path (see MPEP 2114(II) and 2115; regardless see Figure 6 and paragraphs 48, 52, and 63), and wherein the channel extends at least along parts of the circumference of the at least two adjacent transport wheels on which transport takes place (see the channel 43 in Figure 6; see also paragraph 63; the parts of the circumference include, for example, the 3 o’clock and 6 o’clock portions of the input wheel 35 and the 6:30 portion of the blowing wheel 25; also note how the channel 43 is depicted in the Applicant’s Figure 6).

Regarding claim 49, modified Herold discloses wherein the radiation sources are fixed only on the channel (the ultraviolet lamps 148 added to the apparatus of Herold to meet the limitation of the multiple radiation sources in claim 37, from which claim 49 depends, were only added to the channel 43; see the rejection of claim 37).

Regarding claim 50, modified Herold discloses wherein the transport means comprises at least two adjacent rotating transport wheels (the blowing wheel 25 and the removal wheel 37; see Figure 6 and paragraphs 48, 54, and 66) that guide the blow-Page 7 of 13Application No.: 14/911,629Amendment Dated: February 16, 2021Reply to Office Action of September 17, 2020:molded containers along the transport path (see MPEP 2114(II) and 2115; regardless, see Figure 6 and paragraphs 48, 54, and 66), and wherein the second channel extends at least along parts of the circumference of the two adjacent rotating transport wheels on which transport takes place (see the channel 44 in Figure 6; see also paragraph 66; the parts of the circumference include, for example, the 6 

Regarding claim 51, the claimed arrangement would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given what is shown in Figure 6 of Herold and in view of the modifications made in the rejection of claim 44 (from which claim 51 depends). Specifically, as demonstrated by Herold, it is known to use transport wheels to move preforms and containers throughout a blow-molding system, including using multiple adjacent transport wheels. See Figure 3 of Herold, for example. Furthermore, it is known for a channel of the type at issue to extend along parts of the circumference of adjacent transport wheels. See Figure 6 of Herold. When filling and closing devices are spaced from one another and a channel is added between them, as discussed in the rejection of claim 44, it would have been obvious to have located one or more transport wheels between the filling and closing devices, with the channel extending along their circumference, as taught by Herold.

Response to Arguments
The Applicant’s arguments filed 16 February 2021 with respect to the prior art rejections have been fully considered and are persuasive. Specifically, the Examiner agrees that European Patent Application Publication No. EP 2,138,298 (“Krüger”) and German Patent Application Publication No. DE 295 03 830 (“Hein”) fail to suggest modifying Herold in a manner that would result in a combination that meets all the limitations of claim 37. Therefore, these rejections 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/John J DeRusso/Examiner, Art Unit 1744                     

/MARC C HOWELL/Primary Examiner, Art Unit 1774